                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                     Case No. 18-20685-Cr-WILLIAMS/TORRES

UNITED STATES OF AMERICA,

             Plaintiff,

v.

FRANCISCO CONVIT GURUCEAGA, et al.,

             Defendants,
v.

BRITESTAR WORLDWIDE LTD., CORP.,
and SKY INVESTMENT AND FIELD
CONSTRUCTION CORP.

            Third-Party Petitioners.
______________________________________/

        ORDER ON THE THIRD-PARTY PETITIONERS’ MOTION
       TO REMOVE PROPERTIES FROM A FORFEITURE LISTING

      This matter is before the Court on Britestar Worldwide Ltd. Corp.’s

(“Britestar”) and Sky Investment and Field Construction Corp.’s (“Sky Investment”)

(collectively, “Third Party Petitioners”) motion for the Court to remove certain

properties from a list of assets subject to forfeiture. [D.E. 169]. The United States

of America (the “Government”) responded to the motion on January 29, 2020 [D.E.

172] to which the Third-Party Petitioners replied on February 5, 2020. [D.E. 176].

Therefore, the motion is now ripe for disposition. After carful consideration of the




                                         1
motion, response, reply, relevant authority, and for the reasons discussed below, the

Third-Party Petitioners’ motion is DENIED.1

                                   I.      ANALYSIS

      On August 16, 2019, a federal grand jury returned a nine-count indictment

that charged Mario Enrique Bonilla Vallera (“Mr. Vallera”) and other named

defendants in this case with money laundering, a conspiracy to commit money

laundering, and racketeering.       The indictment contained allegations that the

defendants in this case shall forfeit to the Government any property, real or

personal, that was involved in the underlying offense and any property traceable to

the conduct.   Specifically, the Government alleged that four properties could be

subject to forfeiture pursuant to 21 U.S.C. § 853(p), including real property located

at (1) 194 Dorada Boulevard in Coral Gables, Florida (the “Isla Dorada Property”),

(2) 6905 Prado Boulevard in Coral Gables, Florida (the “Prado Property”), (3) 465

Brickell Avenue, Unit 619 in Miami, Florida 33131 (the “Icon Property”), and (4)

655 Casuarina Concourse in Coral Gables Florida (the “Casuarina Property”)

(collectively, the “Subject Properties).

      On August 17, 2018, the Government recorded notices of lis pendens in

Miami-Dade for the Subject Properties and gave notice of their possible forfeiture

pursuant to 21 U.S.C. § 853(p). “The purpose of a lis pendens is to notify prospective

purchasers and encumbrancers that any interest acquired by them in the property

1      On January 30, 2020, the Honorable Kathleen Williams referred the Third-
Party Petitioners’ motion to the Undersigned Magistrate Judge for disposition.
[D.E. 173].

                                            2
in litigation is subject to the decree of the court. It is simply a notice of pending

litigation.” Beefy King Int’l, Inc. v. Veigle, 464 F.2d 1102, 1104 (5th Cir. 1972)

(citing Allstate Finance Corp. v. Zimmerman, 272 F.2d 323, 325 (5th Cir. 1959)).

The notices indicated that “no party claiming an interest in property subject to

forfeiture may commence an action at law or equity against the United States

concerning their validity of their interest after the filing of an indictment. [D.E.

172] (quoting Notice of Lis Pendens).

      The Third-Party Petitioners argue that the Government prematurely and

incorrectly classified the Subject Properties as potential substitute assets when

there is no evidence that they are connected to the facts of this case. The Third-

Party Petitioners also claim that the owner of these properties – Fernando Valero

Gutierrez (“Mr. Gutierrez”)2 – was a prominent businessman and purchased these

properties with assets from his successful jewelry store business. In other words,

Mr. Gutierrez used the proceeds from his business to purchase the Subject

Properties through his two companies, Britestar and Sky Investment.3

      The Third-Party Petitioners request that the Court exclude the Subject

Properties from the Government’s list of assets potentially subject to forfeiture

because federal law only authorizes the forfeiture of a defendant’s property. See 21

U.S.C. § 853 (“In any case described in any of subparagraphs (A) through (E) of

paragraph (1), the court shall order the forfeiture of any other property of the

2     Mr. Gutierrez is now deceased to a fatal skydiving accident.

3     Britestar owns the Prado Property, the Icon Property, and the Casuarina
Property. Sky Investment owns the Isla Dorada Property.
                                       3
defendant”). The Third-Party Petitioners suggest that this alone should end the

Government’s notices of lis pendens because the owners of the Subject Properties

are Britestar and Sky Investment and not any of the named defendants in this case.

If the Court allows for the forfeiture of a third-party’s property due to a de minimis

financial connection, the Third-Party Petitioners reason that it would result in an

unjust expansion of 21 U.S.C. § 853. As such, they request that the Court remove

the Subject Properties from the Government’s list of assets subject to forfeiture and

award the Third-Party Petitioners fees pursuant to 28 U.S.C. § 2412(d)(1)(A).

      Criminal forfeiture proceedings are governed by 21 U.S.C. § 853 and Federal

Rule of Criminal Procedure 32.2. If a defendant is convicted of any count upon

which criminal forfeiture is sought, the court must, as soon as practical, determine

whether the property is subject to forfeiture. See Fed. R. Crim. P. 32.2(b)(1).

Specific property cannot be forfeited until the court determines whether the

Government has established a nexus between the property sought and the

underlying conviction. Once a court makes this determination, it must then enter a

preliminary order of forfeiture (“POF”) without any regard to a third party’s interest

in the property sought. See Fed. R. Crim. P. 32.2(b)(2). This POF authorizes the

Attorney General to seize the property subject to forfeiture and to commence

ancillary proceedings regarding third-party rights. See Fed. R. Crim. P. 32.2(b)(3),

(c); see also United States v. Petrie, 302 F.3d 1280, 1284 (11th Cir. 2002).

      After entering a POF, the court can determine whether any third parties

have an interest in the forfeited property. This requires, however, that the third-


                                           4
party file a timely petition in an ancillary proceeding. See United States v. Marion,

562 F.3d 1330, 1336-37 (11th Cir. 2009). At the end of the ancillary proceeding, the

court “must enter a final order of forfeiture by amending the preliminary order as

necessary to account for any third-party rights.” Fed. R. Crim. P. 32.2(c)(2). If,

however, there are no third-party claims “the [POF] becomes the final order of

forfeiture if the court finds that the defendant . . . had an interest in the property

that is forfeitable under the applicable statute.” Id. Once the final order is entered,

neither the defendant nor a third party may object claiming that a codefendant or a

third party had an interest in the property. Id.

      This process constitutes the only means in which a third-party claimant can

establish entitlement to a return of forfeited property. See 21 U.S.C. §

853(n)(2); Libretti v. United States, 516 U.S. 29, 44 (1995) (“[T]hird-party claimants

can establish their entitlement to return of the [forfeited] assets only by means of

the hearing afforded under 21 U.S.C. § 853(n).”). “In fact, § 853 affirmatively bars

third-party claimants from intervening in a trial or appeal of a criminal case

involving the forfeiture of the subject property, as well as commencing an action

against the Government concerning the validity of an alleged interest in the

property.” United States v. Davenport, 668 F.3d 1316, 1320 (11th Cir. 2012) (citing

21 U.S.C. § 853(k)). Therefore, third parties have limited rights “to participate only

in the ancillary forfeiture proceeding, not in the criminal case.” United States v.

Cone, 627 F.3d 1356, 1358 (11th Cir. 2010).




                                          5
      Here, the Third-Party Petitioners wish to bypass this entire process and have

the Court determine whether the Government has a sufficient nexus between the

property sought and the underlying convictions of the named defendants in this

case. But, 21 U.S.C. § 853(k) makes it clear that “no party claiming an interest in

property subject to forfeiture may . . . intervene in a trial or appeal of a criminal

case involving the forfeiture of such property under this section,” except as provided

in 21 U.S.C. § 853(n). And the procedures included in 21 U.S.C. § 853(n) state that

the disposition of third-party claims occur at the end of a criminal case. See 21

U.S.C. § 853(n) (“Following the entry of an order of forfeiture . . . [a]ny person, other

than the defendant, asserting a legal interest in property which has been ordered

forfeited to the United States . . . may . . . petition the court for a hearing to

adjudicate the validity of his alleged interest in the property.”).        An ancillary

proceeding is therefore the only means by which a third-party can establish

entitlement for the return of forfeited property because otherwise the third-party

lacks standing.     See Cone, 627 F.3d at 1359 (“The potential monetary injury

constitutes no qualifying legal injury within the meaning of Article III that would

allow ClearGlass to press its claim in this criminal case.”) (citations omitted).

Because Mr. Vallera has not been apprehended in this case and the Court has yet to

enter a POF, the motion to remove assets subject to forfeiture is premature.

      Not to be deterred, the Third-Party Petitioners complain that they should be

allowed to bypass the ancillary proceeding requirements in 21 U.S.C. § 853 because

the Government has encumbered the Subject Properties for an indefinite period of


                                           6
time. The Third-Party Petitioners are concerned that, without any knowledge of

Mr. Vallera’s whereabouts, this case may never proceed to an ancillary proceeding –

leaving them with no way to challenge the potential forfeiture of their properties.

Because the Third-Party Petitioners must continue to pay the mortgage and taxes

on the Subject Properties with no guarantee that Mr. Vallera will ever be

apprehended, they conclude that their property rights are indefinitely on hold and

that the notices of lis pendens must be removed.

      This argument fails for several important reasons. The most obvious reason

is that the Third-Party Petitioners have failed to reference a single case or statute

that allows them to bypass the statutory procedure that Congress implemented

with respect to third-party claims subject to criminal forfeiture. Instead, they invite

the Court to simply sidestep the statute, but they fail to give any persuasive reason

to do so given the clear statutory text and the abundance of Eleventh Circuit cases

holding that this procedure must be followed.

      A second reason their argument fails is because the notices of lis pendens are

not a seizure of their properties. While “a notice of lis pendens on a defendant’s

property is constraining, making it virtually impossible to sell or mortgage the

property because the interest of a purchaser or mortgagee would be subject to the

eventual outcome of the lawsuit, a lis pendens does not constitute a ‘seizure’ because

the defendant retains the ‘right to alienate the property.”’        United States v.

Bohning, 321 F. App’x 855, 858 (11th Cir. 2009) (quoting United States v. Register,

182 F.3d 820 (11th Cir. 1999)). And if the Third-Party Petitioners are concerned


                                          7
that this case may never proceed to an ancillary proceeding, they have the option of

working cooperatively with the Government to substantiate their claim that the

Subject Properties have no connection to the named defendants in this case. If the

Third-Party petitioners do so, the Government – as it has done in recent cases – has

stated that it is willing to voluntarily release the notices of pending litigation.

While it appears that the Third-Party Petitioners have not contacted the

Government to make this request, the Government has stated that the option

remains open. Accordingly, the motion to remove the Subject Properties from a list

of assets subject to forfeiture is DENIED.

                              II.    CONCLUSION

      For the foregoing reasons, it is hereby ORDERED AND ADJUDGED that

the Third-Party Petitioners’ motion to remove assets from a forfeiture listing is

DENIED. [D.E. 169].

      DONE AND ORDERED in Chambers at Miami, Florida, this 14th day of

February, 2020.



                                             /s/ Edwin G. Torres
                                             EDWIN G. TORRES
                                             United States Magistrate Judge




                                         8
